DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 6/29/22. Claims 7 and 8 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 7 and 8 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable Wang in view of JUNG et al., on claims 1, 4, 10, 14, 15 are withdrawn.

Allowable Subject Matter
Claims 1, 4, 7, 8, 10, 14, 15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please delete claims 11, 12, 13.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a lithium-ion rechargeable battery negative electrode active material comprising a carbon core, and a coating layer formed over a surface of the carbon core, wherein the coating layer is of a double-layer structure comprising a doped layer and an amorphous carbon layer sequentially formed on the surface of the carbon core, wherein the amorphous carbon layer is the outermost layer, and wherein the doped layer comprises amorphous carbon and a doping element, wherein the doping element comprises nitrogen.
The closest prior art is Kim et al. to US Patent 10,581,069 discloses a carbon core with an inner amorphous coating precursor turned to graphite and a doped nitrogen with fine carbon particle outer layer. However, the Kim reference does not disclose, nearly the coating layer is of a double-layer structure comprising a doped layer and an amorphous carbon layer sequentially formed on the surface of the carbon core, wherein the amorphous carbon layer is the outermost layer, and wherein the doped layer comprises amorphous carbon and a doping element, wherein the doping element comprises nitrogen.
	The prior art CN102569804 to Wang discloses a lithium ion battery with a carbon core and a layer formed over the surface of the carbon core wherein the layer comprises  a layer of graphite carbon doped nitrogen. The Wang reference does not disclose, nearly the coating layer is of a double-layer structure comprising a doped layer and an amorphous carbon layer sequentially formed on the surface of the carbon core, wherein the amorphous carbon layer is the outermost layer, and wherein the doped layer comprises amorphous carbon and a doping element, wherein the doping element comprises nitrogen.
	The prior art R20150075207 to Jung et al. reference discloses another amorphous layer in between the core and the shell layer. However, the Jung et al. reference not disclose, nearly the coating layer is of a double-layer structure comprising a doped layer and an amorphous carbon layer sequentially formed on the surface of the carbon core, wherein the amorphous carbon layer is the outermost layer, and wherein the doped layer comprises amorphous carbon and a doping element, wherein the doping element comprises nitrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725